Citation Nr: 1530300	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  06-07 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for adjustment reaction with anxiety and depression, prior to July 29, 2005.  

2.  Entitlement to a rating in excess of 50 percent for adjustment reaction with anxiety and depression, from September 1, 2005, to August 23, 2010.  

3.  Entitlement to a rating in excess of 70 percent for depressive disorder with anxiety disorder (formerly adjustment reaction with anxiety and depression) from August 24, 2010.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected psychiatric disability.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.

ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from May 1998 to October 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision in which the RO denied a rating in excess of 50 percent for adjustment reaction with anxiety and depression.  The Veteran filed a notice of disagreement (NOD) in September 2005, and the RO issued a statement of the case (SOC) in December 2005.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2006.  

In a December 2005 rating decision, the RO granted a temporary, 100 percent rating for a period of psychiatric hospitalization from July 29, 2005, to August 31, 2005 (pursuant to 38 C.F.R. § 4.29), and continued the 50 percent rating as of September 1, 2005.  

On his VA Form 9, the Veteran requested a hearing before a Veterans Law Judge at the RO.  In March 2006, he requested a Board video-conference hearing instead of an in-person hearing at the RO.  The requested hearing was scheduled in March 2007, but the Veteran failed to appear.  The hearing notice was not returned from the United States Postal Service as undeliverable, and no request to reschedule the hearing has been received.  Under these circumstances, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).  The Veteran's representative also clarified in a February 2015 statement that he did not desire a hearing.  

In April 2010, the Board remanded both claims then on appeal to the RO, via the Appeals Management Center (AMC), for further action, to include additional development of the evidence.  After completing the requested development, in a November 2011 rating decision, the AMC recharacterized the psychiatric disability claim as depressive disorder with anxiety disorder, and awarded an increased, 70 percent rating, effective as of August 24, 2010.  The AMC continued to deny higher ratings before and after that date (as reflected in a December 2011 supplemental SOC (SSOC)), and returned the appeal to the Board for further appellate review.  

As higher ratings for the Veteran's service-connected psychiatric disability are assignable at each stage (i.e., before July 29, 2005, from September 1, 2005, through August 23, 2010, and from August 24, 2010), and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as regards higher ratings for a psychiatric disability as encompassing the first three matters set forth on the title page.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Also, in correspondence received in August 2010 and in statements elsewhere in the record, the Veteran has asserted that he is unable to work due to his service-connected psychiatric disability.  Accordingly, the appeal has now been expanded to include the matter of the Veteran's entitlement to a TDIU due to his service-connected psychiatric disability, as reflected on the first page of this decision.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  VA has received a formal claim of entitlement to TDIU benefits (VA Form 21-8940) from the Veteran and his representative in March 2015.  Additional evidence not previously of record has also been received by VA since the most recent SSOC.  However, a remand for initial review of this evidence by the Agency of Original Jurisdiction (AOJ) is not required, as the Veteran's representative waived RO consideration of this evidence in March 2015.  

In July 2012, the Board denied the Veteran's claims for increased ratings for his service-connected psychiatric disability at each stage (i.e., before July 29, 2005, from September 1, 2005, through August 23, 2010, and from August 24, 2010).  In that decision, the Board also remanded the Veteran's TDIU claim to the RO, via the AMC, for further action, to include additional development of the case.  

The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the portion of the Board's decision which addressed the increased rating claims, and remanding those claims to the Board for further proceedings consistent with the joint motion.  The joint motion and Court order did not disturb the Board's July 2012 remand order regarding the Veteran's TDIU claim.  

Subsequently, the Board denied the claims of entitlement to a rating in excess of 50 percent for the Veteran's psychiatric disorder, both prior to July 29, 2005, and from September 1, 2005, to August 23, 2010, in an April 2014 decision.  The issues of entitlement to a rating in excess of 70 percent as of August 24, 2010, and entitlement to TDIU benefits, were remanded by the Board in this same decision.  

The Veteran appealed the above decision to the Court as well.  In October 2014, the Court granted a Joint Motion to Remand the denied issues back to the Board for further action.  The RO also issued a SSOC in November 2014 regarding the issues remanded by the Board in April 2014.  

The Veteran's claims file reflects that he was previously represented by the American Legion (as reflected in an October 1998 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative) and then Disabled American Veterans (DAV) (as reflected in a June 2011 VA Form 21-22).  In November 2014, VA received a VA Form 21-22a (Appointment of Individual as Claimant's Representative), appointing Robert V. Chisholm as the representative of the Veteran regarding all issues on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDINGS OF FACT

1.  Prior to July 29, 2005, the Veteran's service-connected psychiatric disabilities resulted in occupational and social impairment, with deficiencies in most areas such as work, thinking and mood, due to symptoms such as suicidal ideation, sleep impairment, depressed mood and substance abuse; the Veteran's symptoms did not result in total occupational and social impairment at any time prior to July 29, 2005.  

2.  From September 1, 2005 through the present, the Veteran's service-connected psychiatric disabilities resulted in occupational and social impairment, with deficiencies in most areas such as work, thinking and mood, due to symptoms such as suicidal ideation, sleep impairment, depressed mood, anxiety and substance abuse; the Veteran's symptoms did not result in total occupational and social impairment at any time since September 1, 2005.  

3.  The Veteran's service-connected psychiatric disabilities have rendered him unable to obtain or maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an evaluation of 70 percent for PTSD, prior to July 29, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for establishing entitlement to an evaluation of 70 percent for PTSD, from September 1, 2005, through August 23, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for establishing entitlement to an evaluation in excess of 70 percent for PTSD, as of August 24, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claims, in accordance with 38 C.F.R. § 3.159(b)(1).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.  

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements, may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, a March 2007 post-rating letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  In addition, an August 2010 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for higher ratings, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  Finally, the Veteran was required notice in June 2014 explaining how VA determines whether TDIU benefits are warranted under both 38 C.F.R. § 4.16(a) and 38 C.F.R. § 4.16(b).  

After issuance of the above-noted letters, and opportunity for the Veteran to respond, the November 2011 rating decision, the December 2011 SSOC and the November 2014 SSOC reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a SOC or SSOC, is sufficient to cure a timing defect).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA examinations conducted in January 2004, April 2005 and January 2006, September 2010, October 2011 and November 2014.  The evidentiary record also includes VA treatment records dated from December 2003 to September 2014, and private treatment notes have been associated with the claims file.  The Board has reviewed the paperless, electronic claims files on Virtual VA and the Veterans Benefit Management System (VBMS), which are associated with the paper claims file and which have also been considered by the RO.  

Accordingly, the Board finds that no additional RO action to further develop the record in connection with any claim for higher rating, or entitlement to TDIU benefits, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through RO notice, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schaftrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Historically, entitlement to service connection for adjustment reaction was established in a January 1999 rating decision, in which the RO assigned an initial 10 percent rating, effective October 31, 1998.  

In a February 2004 decision, the RO granted a 50 percent rating for adjustment reaction with anxiety and depression, effective December 15, 2003.  

The RO notified the Veteran of a review VA examination in April 2005 and continued the 50 percent rating in the May 2005 rating decision on appeal.  In December 2005, however, the RO assigned a temporary total rating for adjustment reaction with anxiety and depression for the periods from September 17, 2004, to November 30, 2004, and from July 29, 2005, to August 31, 2005, on the basis of hospitalization (as reflected in a December 2005 rating decision), and continued the previously assigned 50 percent rating before and after the periods of hospitalization.  

Finally, in a November 2011 rating decision, the AMC assigned a 70 percent rating for depressive disorder with anxiety disorder (previously characterized as adjustment reaction with anxiety and depression), effective from August 24, 2010.  

As the RO and AMC have already assigned staged ratings for the Veteran's psychiatric disability, the Board will consider the propriety of the rating assigned at each stage, as well as whether any further staged rating of the disability is warranted.  

The RO assigned the ratings for the Veteran's service-connected psychiatric disability under Diagnostic Code 9440.  However, the criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130.  

Under the formula, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

As an initial matter, the Board notes that, in addition to a service-connected adjustment reaction with anxiety and depression (later recharacterized as a depressive disorder with anxiety disorder), the medical evidence reflects other psychiatric diagnoses, including bipolar disorder and opioid dependence.  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In this case, the October 2011 VA examiner concluded that it is not possible to distinguish the symptoms of the Veteran's various psychiatric disorders.  As such, the Board has considered all of the Veteran's psychiatric symptoms in evaluating his service-connected depressive disorder and anxiety disorder.  

A.  Period Prior to July 29, 2005

Pertinent to the April 2005 claim for increase and the staged rating period prior to July 29, 2005, the evidence pertinent to this period includes an April 2005 VA examination report, as well as VA treatment records dated from September 2004 to July 2005.  

By way of history, VA treatment records show that the Veteran received inpatient opioid dependency treatment at the Philadelphia VAMC from September 17, 2004, to October 8, 2004, and at the Coatesville VAMC from October 14, 2004, to November 10, 2004.  In September 2004, the Veteran reported that he had been feeling more depressed in recent months, with anxiety, an inability to relax, and lack of sleep for days.  The Veteran reported hearing voices calling his name and the evidence showed that he developed suicidal ideation with a plan to cut his wrists before admission.  During his subsequent treatment in October 2004, the Veteran's mood was depressed, while his affect was dysphoric and he reported isolating behaviors, feeling hopeless, decreased sleep, anxiety, and crying spells.  Treating physicians also noted that the Veteran had made superficial burns/lacerations to his left wrist.  After detoxification, the Veteran reported a desire to live and he denied experiencing hallucinations or suicidal or homicidal ideation.  

On VA examination in April 2005, the Veteran reported that his symptoms had remained constant and had been the same severity since being discharged from the Coatesville VAMC.  He specifically reported that his current symptoms included persistent low mood, feelings of sadness, guilt and helplessness, difficulty falling and staying asleep, very low energy level, poor to fair appetite, poor concentration and motivation and persistent worry.  The Veteran endorsed periodic thoughts of suicide, but no serious suicidal thinking since his admission in September 2004, and some sporadic feelings of hopelessness.  There was also no clear history of mania or hypomania, and he denied a history of homicidal ideation.  He indicated that he was in a common law relationship of five years and that he had worked for most of his life in the construction trades, last working approximately two months prior.  Mental status examination revealed the Veteran was well-groomed, with clear, logical and goal-directed speech.  He was oriented in all three spheres and his memory, intellectual functions and cognitive functions were normal.  His mood was moderately low, while his affect was sad and flat and his anxiety level was high.  There was no evidence of psychotic thinking, including hallucinations, but the Veteran reported a history of brief psychotic thoughts that occur once or twice per week on average.  His insight and judgment were fair.  A GAF score of 48 was assigned.  

In May 2005, approximately three weeks after the April 2005 VA examination, the Veteran presented to a VA emergency room for heroin use stating that he had felt suicidal for the past month because he was tired of his life and took a razor blade to his left wrist hoping he would bleed to death.  On examination, he had multiple superficial linear lacerations on his left wrist.  He stated that he uses drugs whenever he feels depressed or anxious, but that this behavior worsens his mood once he begins to withdraw.  He indicated that he wanted treatment for depression and anxiety so he would not turn to drugs.  On mental status examination, he appeared disheveled and had track marks, his mood was depressed, affect was anxious and insight and judgment were impaired.  While his thought process was linear, his thought content was noted to include a suicide attempt earlier that day.  The impression was opiate dependence and substance-induced mood disorder, and the assigned GAF score was 25.  He was admitted for inpatient treatment and discharged two and a half weeks later after detoxification.  

A mental status examination conducted in June 2005 shows the Veteran's mood was mildly elevated, with a full, slightly inappropriate affect.  His speech had normal rate and rhythm.  His thought process was logical and goal-directed, while his thought context was goal-directed with no evidence of hallucinations, delusions or suicidal/homicidal ideation.  

The Veteran received inpatient VA treatment beginning on July 29, 2005, after telling his mother that he tried to kill himself by taking pills and shooting a large amount of heroin.  As noted, he was granted a temporary, 100 percent rating for a period of psychiatric hospitalization from July 29, 2005, to August 31, 2005.  The Veteran reported that he was in a common law relationship.  While this alone does not demonstrate that he failed to exhibit deficiencies in social relationships, it does go to show that he could in fact maintain one.  The Veteran also reported in August 2005 that he last worked for a general contractor 6 months earlier and that he intended to go to school for more training.  It was noted that he had lost jobs in the past as a result of substance abuse.  

Having reviewed the evidence of record in a light most favorable to the Veteran, the Board finds that a disability evaluation of 70 percent is warranted prior to July 29, 2005.  The Veteran has exhibited symptoms of suicidal ideation on multiple occasions.  He has also reported symptomatology such as auditory hallucination.  While these symptoms on their own do not demonstrate that an evaluation of 70 percent is warranted (see Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992)), the evidence of record reflects that they have resulted in deficiencies in areas such as work, family relations, judgment, thinking and mood.  Judgment was noted to be impaired upon treatment in May 2005 and he has been treated for intermittent episodes of psychotic thinking. 

Furthermore, the record reflects that the Veteran was assigned a GAF score of 25 in May 2005.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Scores ranging from 20 to 30 illustrate behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  The Veteran was also assigned GAF scores as high as 48 during this time period.  Scores ranging from 41 to 50 illustrate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  These scores at a minimum represent major impairment in areas such as family relations, judgment, thinking and mood.  As such, the assigned GAF scores support the above conclusion.  See 38 C.F.R. § 4.130.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to the next higher evaluation of 100 percent at any time during the pendency of this claim.  While the Veteran has demonstrated suicidal ideation, suicidal attempts and reported hallucinations, the evidence of record fails to reflect that these symptoms have resulted in "total occupational and social impairment."  The Veteran worked, intermittently, during this time period.  He also reported on several occasions a "common law relationship."  The Board is not disputing that the Veteran suffered from deficiencies in these areas.  However, these facts demonstrate that the Veteran was not suffering from total occupational and social impairment prior to July 29, 2005.  

The Board recognizes that the Veteran believes he is entitled to the highest schedular evaluation prior to July 29, 2005.  However, he has not provided VA with any medical or lay evidence to demonstrate this his disability is more appropriately characterized as 100 percent disabling, rather than as 70 percent disabling, at any time prior to July 29, 2005.  The Veteran's representative has pointed out that the Veteran did experience hallucinations and social impairment such as difficulty interacting because it frightened him, avoiding his fiancée, and having serious problems getting along with his sexual partner.  While the Board agrees that it is at least as likely as not that this evidence reflects that the Veteran may not have the ability to establish and maintain effective relationships, it further reflects that the Veteran does not suffer from total social impairment.  As such, the schedular criteria for a 100 percent evaluation have not been met prior to July 29, 2005.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that a 70 percent evaluation for his service-connected psychiatric disorder is warranted prior to July 29, 2005.  See 38 U.S.C. § 5107(b).  In this regard the claim is granted.  However, the preponderance of the evidence of record demonstrates that the highest evaluation of 100 percent is not warranted at any time prior to July 29, 2005.  This aspect of the claim must be denied.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of his service-connected psychiatric disability on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  In this respect, the Veteran complains of symptoms such as depression, anxiety, social impairment, occupational impairment and intermittent psychotic thinking.  A 70 percent schedular evaluation is completely meant to compensate a Veteran with psychiatric symptomatology resulting in deficiencies in areas such as work and family life.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


B. Period from September 1, 2005, through August 23, 2010

The evidence pertinent to this period includes a January 2006 VA examination report, VA treatment records dated from September 2005 to July 2010, and a February 2006 letter from Dr. I. A.  

Outpatient VA treatment records dated from September 2005 to January 2006 reflected regular appointments with an addiction psychiatrist and a substance abuse treatment program (SATP) psychiatric clinical nurse specialist.  In a September 2005 psychiatry note, the Veteran was noted to be doing very well in treatment with negative urine drug screens and his mood disorder was under fair control.  He described his mood as depressed at times, but the psychiatrist noted that he appeared slightly hypomanic.  On mental status examination, he was alert and fully oriented; speech was normal in tone and volume, but rate was a little rapid; affect was full range and appropriate; thought content was logical and goal-directed; there were no hallucinations or delusions and no suicidal or homicidal ideation; judgment and insight were fair; and cognition was intact.  The Veteran reported working part time, although he also reported having difficulty at his job.  

In a November 2005 psychiatry note, the Veteran complained of compulsive shopping and hypersexuality.  On examination, speech was slightly pressured.  The assessment was slightly hypomanic, and he was started on Lithium.  In a follow-up note, the psychiatrist noted that the Veteran seemed much less anxious and rapid since starting Lithium about 10 days earlier and remarked that she was impressed with the efficacy of Lithium in the Veteran.  During a SATP appointment later in November 2005, the Veteran reported a significant improvement in mood and behaviors since starting Lithium.  His mood was described as euthymic.  In an SATP treatment plan note later that day, objective findings were reported that included pressured speech, restless motor activity and expansive mood.  A GAF score of 55 was assigned.  

During a January 2006 VA mental disorders examination, the Veteran reported that, since being placed on Methadone and being referred for outpatient treatment, he was sleeping better and his mood and appetite had improved.  His outlook was described as positive, as evidenced by entry into a VA educational program and vocational rehabilitation training for massage therapy.  He also reported joining a gym and a church.  He stated that he obsesses about everything, worries about things that are not under his control and becomes too "intense" about things, especially things he enjoys.  

Objective findings on mental status examination included urgent, intense and somewhat rambling speech.  The Veteran was oriented to time, person and place and he described a generally euthymic mood, although his affect and expression were anxious.  His thought process was described as over-productive, but goal-directed, and his thought content was devoid of any psychotic material, including no suicidal or homicidal ideation.  His judgment was fair.  The examiner remarked that the Veteran had achieved five months in recovery from heroin and cocaine dependence; however, with an increase in recovery time, there had been a corresponding increase in manic symptoms, including pressured speech, racing thoughts, distractibility, increased goal-directed activity, and excessive involvement in pleasurable activities.  The examiner added that although the Veteran was experiencing these symptoms as ego-syntonic, they had the potential for being very disabling.  The diagnosis was bipolar disorder, and a GAF score of 50 was assigned.  

In a January 2006 VA psychiatry note, the Veteran complained of daytime sleepiness and that symptoms of compulsiveness and hypersexuality had returned.  Mental status examination findings were similar to those reported in September 2005; however, speech was not pressured and mood appeared to be euthymic.  

In correspondence dated in February 2006, the Veteran stated that he obsesses about many things and has difficulty concentrating.  He indicated that side effects from his medications make it difficult to focus and stay awake.  

In a February 2006 statement, the Veteran's VA psychiatrist, Dr. I. A., reported that the Veteran suffered from bipolar disorder, mixed state and opioid dependence.  The psychiatrist indicated that the Veteran's bipolar disorder had been only partially responsive to pharmacotherapy and that Lithium makes him somnolent to the degree that he is unable to function in school.  She stated that the Veteran's speech remains pressured with some flight of ideas and there were no signs of psychosis, but his thoughts were very rapid.  She also stated that the Veteran had significant compulsivity and suffers from hypersexuality.  She also noted that his insight was fair and judgment was reduced, and, at the same time, that he has hypomanic symptoms and a frequently depressed mood.  The psychiatrist estimated his GAF score at 40.  

In a February 2006 statement, a certified massage therapist, M. B., related that at times the Veteran drifts off throughout the five-hour school day due to his medication.  She stated that the medicine limits his activities throughout the day, and she believed that the Veteran must do one thing at a time.  She believed the Veteran would do very well in the field of massage therapy.  

In a February 2006 VA treatment record, the Veteran's psychiatrist noted that the Veteran still had sleepiness, but was managing it.  Approximately three weeks after, the VA psychiatrist prepared the letter describing the Veteran's symptomatology and estimated his current GAF score as 40.  A February 2006 SATP treatment plan note, which was acknowledged by the same VA psychiatrist, detailed that the Veteran had pressured speech, restless motor activity and expansive mood on examination.  A GAF score of 50 was assigned.  

In a telephone contact with the Veteran in August 2006, he reported feeling overwhelmed the past few days and causing a self-inflicted wound to his arm one day earlier.  He strongly denied suicidal intent or ideation, but was advised to go to the emergency room for clinical assessment.  In an August 2006 SATP note, he stated that he was using heroin again, but was still taking Lithium regularly.  During a psychiatry appointment the same day, he was observed to have two three-inch full thickness lacerations on the left arm.  He stated that he had been suicidal, but was not presently.  Mental status examination findings were similar to those previously reported.  

During a psychiatry visit about a week later, he admitted that he cut himself while high to manipulate a psychiatric admission, but never followed through; the psychiatrist concluded that this was not a suicidal attempt as she had feared.  The Veteran added that he had done this before and he knew he could not die by cutting his skin in this way.  He stated that he thought the police were coming when he was high on cocaine and that a psychiatric admission would be better than going to jail.  Reported objective findings included circumstantial and repetitive thought content, poor judgment and insight nil.  

An SATP follow-up note dated in September 2006 indicates that the Veteran was not currently compliant with clinical appointments or prescribed medications, and he had been granted a leave of absence from massage school and hoped to reenter the program after substance abuse rehabilitation and recovery.  On mental status examination, mood was neutral and insight and judgment were impaired with substance abuse.  The diagnosis included depressive disorder and bipolar II and a GAF score of 40 was assigned.  

In November 2006, the Veteran presented to the Wilkes-Barre VA Medical Center for treatment for opiate dependence.  Reported mental status examination findings included the following: neutral mood, appropriate affect and speech content, and no psychomotor retardation.  The Veteran denied suicidal and homicidal ideation.  There was no evidence of hallucinations, delusions, or loosening of association noted.  His memory and judgment were not clinically impaired, and insight and motivation were fair.  The Veteran reported eating well and sleeping fair.  He was admitted and discharged two days later after being detoxified without withdrawal complication.  He was also noted to be medically and psychiatrically stable at discharge.  

A December 2006 mental health note indicated that the Veteran was attacked and robbed at gunpoint two weeks prior and subsequently had some nightmares and mood liability.  He denied psychosis or suicidal ideation.  Mental status examination findings were similar to those reported in November 2006, but his mood was described as a bit anxious.  In February 2007, he stated that he has occasional panic and that he took his mother's Ativan one week prior.  Reported mental status findings were similar to those previously reported.  

In March 2007, the Veteran presented to a VA psychiatry appointment with his mother, who stated that he had a long history of anxiety and frequently becomes so anxious that he is unable to function well.  The Veteran complained of continued insomnia due to ongoing anxiety.  Reported mental status examination findings included the following: oriented to person, place and time; rather angry and frustrated by his own symptoms and perceived lack of progress; coherent, relevant and goal-directed but rather argumentative and defensive; and fair memory, concentration, attention span, judgment and insight.  He denied suicidal or homicidal ideation but did admit to feeling extremely anxious and unhappy about his situation.  The assessment was anxiety disorder not otherwise specified (NOS) and opioid dependence in remission.  

Progress notes dated from July 2007 to January 2008 were received from a private psychiatrist in November 2010.  The Veteran's primary complaint was initial and middle insomnia in addition to symptoms of anxiety, headaches, decreased ability to concentrate and impairment of his work abilities.  Examination findings noted that he appeared anxious, but not manic and not particularly depressed.  With trials and management on various medications, the Veteran reported improved sleep, racing mind that had quieted and more stable moods.  He denied suicidal ideation.  

The Veteran met with a different VA psychiatrist in November 2007.  He reported sleeping better on a reduced dose of Seroquel with just a little bit of a hangover in the morning from the medication and having difficulty getting thoughts out of his head.  He stated that he was in a relationship and that his mother was supportive of him.  He stated that he had been sober for several months without Suboxone and stayed busy in a social circle to keep from falling back into bad habits.  He denied thoughts of hurting himself or anyone else.  He also reported occasional sleep disruption.  On mental status examination, the Veteran's grooming was casual with very good hygiene.  He was alert and oriented times three.  His mood was mildly depressed and his affect was consistent.  His speech was relevant and coherent and his thoughts were organized.  Thought content was appropriate with some negativity and some ruminative-type thinking.  The Veteran denied suicidal or homicidal ideation.  There were no involuntary movements; nor were there audio or visual hallucinations.  His judgment and insight were fairly good.  The diagnosis was anxiety disorder and history of bipolar disorder.  

In a December 2007 VA psychiatry note, the Veteran reported overdosing the day before on heroin.  At the time he denied suicidal gesture, but presently stated that he was seeking to end his life because he was unable to deal with anxiety.  Reported objective findings included depressed mood, flat affect, and guarded speech content.  There was no evidence of hallucinations, delusions or loosening of association.  The Veteran's memory and judgment were not clinically impaired, and insight and motivation were fair.  The assessment was opiate dependence continuous use in withdrawal and depressive disorder with suicidal gesture.  During an initial assessment the following day, affect was blunted, mood was depressed with mood lability, and the Veteran reported poor sleep.  The diagnosis was opioid dependence, mixed bipolar disorder, and recent suicide gesture, and a GAF score of 40 was assigned.  He was admitted for treatment and discharged six days later to a VA substance abuse residential rehabilitation treatment program (SARRTP) with improved mild depression, mood lability, no suicidal ideation and a GAF score of 55.  

On admission to the SARRTP program in December 2007, the Veteran participated in a suicide risk assessment.  Reported mental status examination findings included the following: mostly neutral, somewhat low mood; restricted affect; mood incongruence due to not appearing very upset when talking about his extensive psychiatric history; goal-directed speech with low volume and normal rate; coherent thinking; fair insight and okay judgment; no overly psychotic symptoms; and no disordered thinking.  The Veteran denied current suicidal ideation; however, the psychologist noted that the Veteran said he was not suicidal immediately before his last inpatient psychiatric admission although he engaged in suicidal behavior within a week of the last admission.  The clinical impression was that the Veteran appeared to be at an elevated risk for suicidal behavior when actively using heroin and when severely depressed.  His risk was reportedly lowered when in a structured environment and when he was clean and sober.  Treatment records showed participation in the program and that the Veteran was discharged approximately three weeks later in January 2008.  

Subsequent VA treatment records dated from February 2008 to November 2009 reflected that the Veteran abstained from drugs and alcohol; reported good sleep, appetite, and energy level; was noted to have a stable mood with no lability or dysphoria; was compliant with medications and reported that they were effective; participated in a compensated work therapy program to seek competitive employment and authorized a counselor to contact a potential employer on his behalf to disclose for tax purposes his Veteran status and anxiety disorder, which was reported as "very much under control;" joined a church and began doing some volunteer work with a homeless population; and was noted to be doing well.  A GAF score of 65 was assigned in May 2009.  A July 2009 compensated work therapy discharge note reflected that the Veteran reported that he had been working part-time since June 2009 as a sales associate, but he was concerned about the solvency of his employer and whether the store would remain open.  

In a December 2009 mental health note, the Veteran continued to report stable mood with no lability or dysphoria, good sleep and appetite, and no suicidal ideation or psychotic thoughts.  Mental status examination findings were nearly identical to those reported in November 2006 when he presented to Wilkes-Barre VAMC for dependency treatment.  In a May 2010 mental health note, mental status examination findings remained unchanged.  In a July 2010 mental health note, he reported "very much difficulty sleeping," admitted to taking Xanax from a family member to get some sleep and stated that he was feeling well on his medications but had tremors for the past month or so.  In late July 2010, he stated that he was still struggling with sleep.  Mental status examination findings were similar to those previously reported, but mood was described as neutral and anxious but not agitated.  

Reviewing the above evidence in a light most favorable to the Veteran, the Board finds that a 70 percent evaluation is warranted from September 1, 2005, to August 23, 2010.  While the evidence suggests that the Veteran was showing improvement upon treatment from September 2005 to January 2006, the evidence does not reflect that this reflected sustained improvement.  The Veteran was subsequently started on Lithium in November 2006, and as of January 2006, he reported obsessing about everything.  He was assigned a GAF score of 50 at this time and it was noted that he had a generally euthymic mood and an affect and expression that were anxious.  There was also an increase in manic symptoms such as pressured speech and distractibility.  These symptoms were noted to have the potential to be "very disabling."  The Veteran subsequently reported in February 2006 that the side effects from his medication made it difficult to focus and stay awake.  He was assigned a GAF score of 40 by his psychiatrist at this time.  An August 2006 record notes that the Veteran had been cutting himself, although he claimed this was just a way to avoid jail.  A GAF score of 40 was again assigned in September 2006, and his insight and judgment were deemed to be impaired as a result of his substance abuse.  The Veteran's mother attended an appointment with him in March 2007 and noted that he frequently became so anxious that he could not function well.  A December 2007 treatment note reflects that the Veteran overdosed on heroin the day before.  He stated that he was seeking to end his life because he was unable to deal with his anxiety.  The Veteran was diagnosed with opiate dependence continuous use in withdrawal and depressive disorder with suicidal gesture.  A GAF score of 40 was assigned at this time.  It was subsequently determined in December 2007 that the Veteran was at an elevated risk for suicidal behavior.  The Veteran did subsequently abstain from drugs and alcohol and was assigned a GAF score of 65 in May 2009.  However, a July 2010 record reflects that he continued to have very much difficulty in sleeping and that he was using another individual's Xanax.  

The evidence of record suggests that the Veteran's service-connected psychiatric disability is most appropriately represented by a 70 percent disability evaluation between September 1, 2005, to August 23, 2010.  The Veteran has exhibited deficiencies in areas such as judgment, family life and work due to symptoms such as suicidal ideation and depression/anxiety.  While the Veteran has not exhibited most of the symptomatology described at 38 C.F.R. § 4.130 for a 70 percent evaluation, he nonetheless suffered from symptomatology of such severity as to result in occupational and social impairment, with deficiencies in areas such as work, family relations, judgment and mood.  As such, the most appropriate rating for this time period is 70 percent.  

However, the preponderance of the evidence of record demonstrates that the next higher evaluation of 100 percent is not warranted at any time between September 1, 2005, to August 23, 2010.  According to a November 2007 psychiatric note, the Veteran was in a relationship and his mother was supportive of him.  The Veteran also reported that he stayed busy in a social circle to keep from falling back into bad habits.  Treatment records also note that the Veteran has joined a church and participated in volunteer work.  The Veteran had also been working part time since June 2009.  As such, the preponderance of the evidence of record reflects that the Veteran's symptomatology has not resulted in total social and occupational impairment.  See 38 C.F.R. § 4.130.  

C. Period Since August 24, 2010

Finally, the Veteran contends that he is entitled to an evaluation in excess of 70 percent as of August 24, 2010.  However, as outlined below, the preponderance of the evidence of record demonstrates that an evaluation in excess of 70 percent has not been warranted at any time since August 24, 2010.  

The Veteran was afforded an additional VA examination in September 2010.  The Veteran reported that he had never been married.  He had believed that he had a daughter but he learned the previous year that he was not the biological father.  The Veteran presently lived with his parents.  He reported a close relationship with his girlfriend, having been together for 10 months.  The Veteran also reported a good relationship with his parents and supportive relationships with several friends.  The Veteran reported a number of symptoms, including insomnia, anxiety, panic symptoms, irritability, social avoidance, depressed mood, decreased motivation, racing thoughts and impaired concentration and short-term memory functioning.  Objective examination revealed the Veteran to be restless, fatigued and tense.  His speech was spontaneous, clear and coherent, and he was cooperative and attentive.  His affect was described as constricted and his mood as anxious, depressed and dysphoric.  The Veteran was also noted to be easily distracted with a short attention span.  He was fully oriented in all spheres.  His thought processes were unremarkable but he did experience ruminations with frequent worrying.  There were no delusions or hallucinations.  Judgment and insight were intact and there were presently no suicidal or homicidal thoughts.  He did not exhibit inappropriate/obsessive behavior and he did not experience panic attacks.  His impulse control was also noted to be fair with no episodes of violence.  He was able to maintain minimum personal hygiene and had no problems with activities of daily living.  His memory was noted to only be mildly impaired.  

The Veteran was diagnosed with dysthymic disorder, anxiety disorder and opioid dependence.  A GAF score of 52 was assigned at this time.  The examiner concluded that this disability resulted in occupational and social impairment in areas with deficiencies in areas such as thinking, mood and work (not judgment or family relations).  It did not result in total occupational and social impairment.  

The record also contains a private psychiatric evaluation performed by a psychiatrist with the initials R. E. M.  It was noted that the Veteran was single and complained of anxiety and insomnia.  He had some symptoms suggestive of panic attacks but did not describe them "exactly in that fashion."  He also admitted to feeling hopeless and helpless with passive suicidal ideations at times.  It was noted that the Veteran was currently working as a personal trainer at a gym.  Examination revealed the Veteran to be casually dressed and groomed.  His speech was coherent and productive.  His affect and mood were described as anxious.  Thought processes were linear and non-psychotic with no evidence of delusions or hallucinations.  The Veteran was not particularly paranoid and he was oriented in all spheres.  His cognition was grossly intact and his insight and judgment were fair.  The Veteran was diagnosed with mixed anxiety disorder with prominent elements of generalized anxiety disorder.  He was also diagnosed with posttraumatic stress disorder (PTSD), panic disorder, social anxiety and rule out possible subtle bipolar disorder type 2.  

The Veteran was afforded an additional VA examination in October 2011.  The examiner explained that it was not medically possible to adequately distinguish the symptoms and effects of the Veteran's service-connected chronic adjustment disorder from his non-service-connected disabilities of bipolar disorder, opioid dependence, characterological deficits and other psychiatric disabilities.  The findings rendered were with respect to the Veteran's overall psychiatric impairment.  The examiner further noted that the Veteran was desirous of an increase in compensation and would take an increase either through an increased rating or TDIU.  The examiner concluded that diagnoses of a depressive disorder and an anxiety disorder were appropriate, as well as opioid dependence in remission.  A GAF score of 50 was assigned.  

The examiner concluded that the Veteran's psychiatric disabilities resulted in occupational and social impairment with deficiencies in most areas, such as work, thinking or mood.  Total occupational and social impairment was not present.  The Veteran's addiction issues were noted to be the biggest influence on his occupational and social impairment and they exacerbated his anxiety and depressive disorders.  

The Veteran was noted to be presently living with his girlfriend.  The Veteran identified a very good relationship with her.  He also reported friendships but realized these were based upon substance abuse/dependence.  The Veteran reported that he had never held a job for more than a few months and was presently unsure about his vocational future.  The Veteran suffered from depressed mood, anxiety, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, and flattened affect.  There was also evidence of impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, an inability to establish and maintain effective relationships and suicidal ideation.  

A September 2012 VA treatment note reflects that the Veteran attempted suicide the previous day by consuming a variety of different substances.  He was noted to be feeling more depressed than usual.  Upon admission with VA, he stated that he had no further thoughts of harming himself.  He requested assistance with his alcohol and polysubstance dependence.  

In May 2013, the Veteran reported that he was seeking part-time employment.  He also noted that he was planning on moving in with his parents because there had been a change of living situation at his girlfriend's mother's house.  According to an August 2013 VA treatment record, the Veteran recently reconnected with his girlfriend and they were talking about getting back together.  

A February 2014 VA treatment note reflects that the Veteran did not have his own housing and was currently staying on his father's couch.  Another February 2014 note reflects that the Veteran was working part-time at a video game store, but that his hours had recently been cut to just 10 per week.  

The Veteran was most recently afforded a VA psychiatric examination in November 2014.  The Veteran was noted to be suffering from bipolar II disorder, a generalized anxiety disorder and a panic disorder associated with agoraphobia.  The Board notes that these diagnoses were assigned using the DSM-5 (rather than the DSM-IV), and as such, a GAF score was not assigned.  The Veteran's bipolar disorder resulted in depressive episodes characterized by sadness, lethargy, anhedonia, avolition, feelings of discouragement, helplessness, hopelessness, inadequacy and worthlessness, low self-esteem, racing thoughts, appetite and sleep disturbance, social isolation and hypersensitivity to smells.  He was noted to experience suicidal ideation but had no plans or available method.  His generalized anxiety disorder resulted in excessive worry about "anything and everything."  He was noted to have near-constant nervousness.  As for his panic disorder, he experienced panic attacks characterized by racing heart, sweating and difficulty speaking.  It was noted that the Veteran had panic attacks more than once per week.  He was also noted to have an inability to establish and maintain effective relationships and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner noted that while it was possible to distinguish the symptomatology associated with each diagnosis, these diagnoses were all due to the same cause/trigger and that there was overlap in symptomatology between each disorder.  

The examiner concluded that the Veteran's psychiatric disabilities resulted in occupational and social impairment with deficiencies in most areas, such as work, judgment, thinking and or mood.  It did not result in total occupational and social impairment.  The Veteran was noted to currently be employed part-time at a video game store where he had worked for the past year.  A September 2014 VA treatment note indicates that this resulted in $200 to $300 per paycheck.  Prior to that, he had held numerous jobs for short periods of time.  While the Veteran was currently working part-time, he was experiencing difficulty maintaining ability to interact with customers.  He suffered from fatigue and lethargy which negatively impacted his ability to go to work at times.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a 100 percent evaluation for his service-connected PTSD at any time since August 24, 2010.  While there is certainly evidence of occupational and social impairment, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from "total" occupational and social impairment as required for a 100 percent evaluation.  See 38 C.F.R. § 4.130.  A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  The Veteran has had a girlfriend during the time period on appeal, works part-time at a video game store where some interaction with the public is required and has maintained a relationship with his parents.  This clearly demonstrates that the Veteran has maintained at least some degree of occupational and social ability.  

The Board recognizes that the Veteran has exhibited symptoms such as suicidal ideation and an intermittent inability to perform activities of daily living (the latter being an example of a symptom suggestive of a 100 percent evaluation.  However, the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the present case, despite the Veteran's symptomatology, the preponderance of the evidence of record fails to reflect that his symptomatology results in total occupational and social impairment.  As such, an evaluation of 100 percent is not warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation of 100 percent for his service-connected psychiatric disability as of August 24, 2010, must be denied.

D.  Entitlement to TDIU Benefits

Finally, the Veteran contends that he is entitled to TDIU benefits.  Having reviewed the evidence in a light most favorable to the Veteran, the Board finds that TDIU benefits are warranted.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In the present case, the Veteran is service-connected for a psychiatric disability rated as 70 percent disabling.  As such, the Veteran does meet the schedular criteria for an award of TDIU benefits under 38 C.F.R. § 4.16.  

In addition to meeting the schedular criteria, the evidence must also demonstrate that the Veteran's service-connected disabilities have rendered him unable to obtain or maintain a substantially gainful occupation.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

In the present case, the Board finds that the evidence of record reflects that the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected psychiatric disabilities.  The Board recognizes that the Veteran was employed at a video game store on a part-time basis at the time of his last VA examination.  However, VA treatment notes reflect that the Veteran's hours were cut to approximately 10 hours and that he made between $200 and $300 per paycheck.  While he has held other part-time jobs in the past during the pendency of this claim, it was noted that he was only able to hold on to these jobs for a matter of months.  

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, ¶ 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that his occasional part-time work does not qualify as substantially gainful employment.  See 38 U.S.C. § 5107(b).  The claim of entitlement to TDIU benefits is granted.  






	(CONTINUED ON NEXT PAGE)






ORDER

The claim of entitlement to an evaluation of 70 percent for a service-connected psychiatric disability, prior to July 29, 2005, is granted.  

The claim of entitlement to an evaluation of 70 percent for a service-connected psychiatric disability from September 1, 2005, to August 23, 2010, is granted.  

The claim of entitlement to an evaluation in excess of 70 percent for a service-connected psychiatric disability as of August 24, 2010, is denied.  

The claim of entitlement to TDIU benefits is granted.  




____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


